              Case 1:18-cv-04252-LLS Document 127 Filed 12/10/20 Page 1 of 2



                                        .:usoc SD!\\'                                                     New York

REITLER
REITLER KA I LAS & ROSENBLATT LU
                                         DOCUMENT
                                         ELECTROl\I C.-\LL Y FILED
                                                                                         885 Th ird Avenue, 20 th Floor
                                                                                           New Yo rk, NY 10022-4834
                                                                                                    Tel : 212.209.3050
                                                                                                    Fa x: 212.371 .5500
                                        .DOC #: _ _ _ _...--___,._......-
Q                                        DATE FILED: f1//_,D I       202ft                                Princeton
w                                                                                                     5 Vaughn Drive
                                                                                           Princeton, NJ 08540-6313
Cf)
er                                                                                                  Tel: 609.514.1500
                                                                                                    Fa x: 609.514.1501

0                                                                                         www.reitlerlaw.com
Q                                                                 December 4, 2020
z
w     VIA E-FILING:t
      Hon. Louis L. St · on
0     United States Dis ict Court
~     Southern District ofNew York
w     500 Pearl Street                                                                                                    t ..1

~     New York, NY 10007                                                                                                  -
                                                                                                                          :0
                                                                                                                          Ci")
             Re:     Innovatus Capital Partners, LLC v. Neuman, et al., 18-CV-4252-LLS
                     MV Realty, PBC, LLC v. Innovatus Capital Partners, LLC, 18-CV-7142-LLS

      Dear Judge Stanton:

              We are counsel to lnnovatus Capital Partners, LLC ("Innovatus"), plaintiff in the first
      above-referenced matter and defendant in the second above-referenced matter. On November 17,
      2020, Innovatus filed its Opposition to Defendants ' Motion for Summary Judgment (the
      "Opposition"). Please accept this letter in support oflnnovatus' Motion to file under seal portions
      of its Opposition.

              A court may seal judicial documents if "closure is essential to preserve the higher values
      and closure is narrowly tailored to serve that interest." Lugosch v. Pyramid Co. of Onondaga, 435
      F.3d 110, 120 (2d Cir. 2006). Materials that reveal marketing strategy, financial analysis and
      business development strategy are routinely considered highly proprietary by courts and worthy
      of protection by sealing from the public. Playtex Products, LLC v. Munchkin, Inc. , 2016 WL
      1276450, at** 11-12 (S .D.N.Y. March 29, 2016); New York v. Actavis, PLC, 2014 WL 5353774,
      at *3 (S .D.N.Y. Oct. 21 , 2014).

              By Order dated September 2, 2020, the Court ordered that documents bearing Bates stamps
      INNOV0000087, INNOV0000089 ; INNOV0000096-97, INNOV0000 102, INNOV00007 l 8-730,
      and INNOV0003959-3960 "may be redacted from the public file." Those documents were
      produced in connection with Innovatus ' Response to Defendants' First Set oflnterrogatories. In
      connection with its Opposition, Innovatus relies on these documents, which, at Defendants'
      request, were produced in a different format and with new Bates stamps in connection with
      Innovatus' Amended Responses to Defendants ' First Set of Interrogatories.            The new
      corresponding Bates stamps with Plaintiffs Exhibit ("PX") numbers are as follows : PX7 at
      INNOV0021707 and INNOV0021709, PXl0 (INNOV0021712) at pages 5, 6, and 11), PX16
            Case 1:18-cv-04252-LLS Document 127 Filed 12/10/20 Page 2 of 2
,

    Hon. Louis L. Stanton
    December 4, 2020
    Page 2 of 2

    (INNOV0023446-23448), PX18 (INNOV0023444-0023445), and PX19 (INNOV0021835). The
    information contained on the pages of these exhibits is the exact same as the Court ordered redacted
    in its September 2 Order. In addition, Innovatus relied on PXl 7 (INNOV0021719), which is a
    different version of Innovatus' financial model and contains much of the same information as
    PX16 at INNOV0023447. The information contained in these exhibits is highly confidential to
    Innovatus and Innovatus has taken steps to preserve the confidentiality of the information.
    Declaration of Joseph Schottland, dated November 20, 2020, at ,i,i 2-5.

            Given the Court's prior ruling, Innovatus electronically filed redacted versions of these
    exhibits or portions thereof in connection with its Opposition and also redacted the portions of the
    Memorandum of Law, Counter-Statement of Materials Facts, Declaration of David Schiff, and
    Declaration of Joseph Schottland to the extent they quoted or summarized the contents of the
    redacted exhibits. The redacted versions of the documents are also being filed herewith and
    unredacted version are being filed under seal for selected party viewing.

            Innovatus respectfully requests that the Court permit Innovatus to file unredacted versions
    of the documents under seal to protect the sensitive information contained therein from the public.

                                                                 Respectfully submitted,

                                                                 Isl Edward P. Grosz
                                                                 Edward P. Grosz

    cc:     ALL COUNSEL OF RECORD (via e-filing)
